UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment # 1 [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2010 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] Number of Shares Outstanding of Common Stock, $.001 Par Value, at April 12, 2010 - 107,667,171 Page 1 Vasomedical, Inc. and Subsidiaries EXPLANATORY NOTE The Quarterly Report on Form 10-Q/A for the three and nine months ended February 28, 2010 was initially filed with the Securities and Exchange Commission (“SEC”) on April 14, 2010 (the “Originally Filed 10-QSB”). This Amendment No.1 is being filed to reflect restatements to the following consolidatedfinancial statements: consolidated condensed balance sheet as of February 28, 2010 and the consolidated condensed statements of operations and cash flows for the three and nine months ended February 28, 2010.At February 28, 2010, we had determined that our inventory allowance could be reduced by approximately $96,000 due to changed facts and assumptions about certain items in inventory and such amount was credited to cost of goods sold and increased net income.We have subsequently determined that such change to the inventory allowance should be credited to cost of goods sold as the related items are sold and not all at once.Accordingly, the indicated reduction in our inventory allowance, approximately $96,000, is now deferred until such goods are sold.For a description of the restatement, see “Restatement” in Note B to the accompanying Consolidated Condensed Financial Statements in this Amendment No.1. This Amendment No.1 amends and restates Item 1 of PartIFinancial Statements (unaudited) and Item 2 of Part I, Managements’ Discussion and Analysis of Financial Condition and Results of Operations.Except as expressly stated by reference to a later date, no other Information in the Originally Filed Form 10-Q has been amended to reflect events that have occurred at a later date.Accordingly, this Form 10-Q/A continues to describe conditions and events as of the date of the Originally Filed 10-Q. For a discussion of events and developments subsequent to February 28, 2010, see: •Our Forms 8-K filed on June 25, 2010 June 29, 2010 andAugust 25, 2010; and •Our other filings subsequent to April 14, 2010. INDEX Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements (unaudited) Consolidated Condensed Balance Sheets as of February 28, 2010 and May 31, 2009 3 Consolidated Condensed Statements of Operations for the Three and Nine Months Ended February 28, 2010 and February 28, 2009 4 Consolidated Condensed Statements of Cash Flows for the Nine Months Ended February 28, 2010 and February 28, 2009 5 Notes to Consolidated Condensed Financial Statements 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T - Controls and Procedures 24 PART II - OTHER INFORMATION Item 1A – Risk Factors 25 Item 6 – Exhibits 25 Page 2 ITEM 1.FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED BALANCE SHEETS February 28, 2010 May 31, 2009 ASSETS (unaudited, as restated) (audited) CURRENT ASSETS Cash and cash equivalents $ 150,775 $ 544,057 Short-term investments, at fair value 68,850 370,523 Accounts receivable, net of an allowance for doubtful accounts of $57,765 at February 28, 2010, and $94,973 at May 31, 2009 787,943 659,551 Inventories, net 2,297,720 1,479,724 Other current assets 116,222 175,511 Total current assets 3,421,510 3,229,366 PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,588,961 at February 28, 2010, and $1,562,891 at May 31, 2009 224,281 180,409 DEFERRED DISTRIBUTOR COSTS, net of accumulated amortization of $307,422 at February 28, 2010, and$213,234 at May 31, 2009 281,454 375,643 OTHER ASSETS 143,154 178,332 $ 4,070,399 $ 3,963,750 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 404,041 $ 144,467 Accrued expenses 270,544 360,306 Sales tax payable 136,694 143,693 Deferred revenue - current portion 873,661 957,258 Deferred gain on sale-leaseback of building - current portion 53,245 53,245 Accrued professional fees 26,620 9,750 Trade payable due to related party 240,000 260,000 Total current liabilities 2,004,805 1,928,719 LONG-TERM LIABILITIES Deferred revenue, net of current portion 204,151 330,449 Accrued rent expense 17,597 16,040 Deferred gain on sale-leaseback of building, net of current portion 75,431 115,365 Other long-term liabilities 11,900 11,900 Trade payable due to related party payable in common stock 469,450 - Total long-term liabilities 778,529 473,754 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; none issued - - Common stock, $.001 par value; 250,000,000 shares authorized; 99,843,004 shares at February 28, 2010 and May 31, 2009, issued and outstanding 99,843 99,843 Additional paid-in capital 48,309,115 48,281,711 Accumulated deficit (47,045,995 ) (46,744,379 ) Non-controlling interest (75,898 ) (75,898 ) Total stockholders’ equity 1,287,065 1,561,277 $ 4,070,399 $ 3,963,750 The accompanying notes are an integral part of these consolidated condensed financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Nine months ended February 28, Three months ended February 28, 2010 2009 2010 2009 (unaudited, as restated) (unaudited, as restated) Revenues Equipment sales $ 1,700,440 $ 1,742,093 $ 589,283 $ 497,299 Equipment rentals and services 1,562,459 1,717,770 518,115 492,018 Total revenues 3,262,899 3,459,863 1,107,398 989,317 Cost of Sales and Services Cost of sales, equipment 777,553 1,245,601 267,487 354,256 Cost of equipment rentals and services 675,122 769,525 206,187 226,650 Total cost of sales and services 1,452,675 2,015,126 473,674 580,906 Gross profit 1,810,224 1,444,737 633,724 408,411 Operating Expenses Selling, general and administrative 1,966,155 2,297,189 667,123 668,046 Research and development 306,086 415,108 101,693 135,154 Total operating expenses 2,272,241 2,712,297 768,816 803,200 Loss from operations (462,017 ) (1,267,560 ) (135,092 ) (394,789 ) Other Income (Expenses) Interest and other income, net 86,155 48,670 (297 ) 12,135 Amortization of deferred gain on sale-leaseback of building 39,934 39,934 13,311 13,311 Total other income, net 126,089 88,604 13,014 25,446 Loss before income taxes (335,928 ) (1,178,956 ) (122,078 ) (369,343 ) Income tax benefit/(expense), net 34,313 (7,697 ) 18,507 (95 ) Net loss applicable to common stockholders $ (301,615 ) $ (1,186,653 ) $ (103,571 ) $ (369,438 ) Net loss per common share - basic and diluted $ (0.00 ) $ (0.01 ) $ (0.00 ) $ (0.00 ) Weighted average common shares outstanding - basic and diluted 99,843,004 95,468,923 99,843,004 97,931,768 The accompanying notes are an integral part of these consolidated condensed financial statements. Page 4 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended February 28, 2010 2009 (unaudited, as restated) Cash flows from operating activities Net loss $ (301,615 ) $ (1,186,653 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 85,166 74,939 Amortization of deferred gain on sale-leaseback of building (39,934 ) (39,934 ) Recovery of doubtful accounts (37,208 ) - Amortization of deferred distributor costs 94,189 80,617 Stock-based compensation 27,404 141,357 Changes in operating assets and liabilities: Accounts receivable (91,184 ) 33,192 Inventories, net (420,678 ) (110,222 ) Other assets 59,289 (95,055 ) Accounts payable, accrued expenses and other current liabilities 179,683 (276,193 ) Deferred revenue (209,895 ) (174,952 ) Accrued rent expense 1,557 5,885 Trade payable due to related party (20,000 ) 200,000 Net cash used in operating activities (673,226 ) (1,347,019 ) Cash flows from investing activities Purchases of property and equipment (21,729 ) (10,314 ) Purchase of short-term investments (68,850 ) (299,074 ) Redemption of short-term investments 370,523 - Net cash provided by (used in) investing activities 279,944 (309,388 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (393,282 ) (1,656,407 ) Cash and cash equivalents - beginning of period 544,057 2,653,999 Cash and cash equivalents - end of period $ 150,775 $ 997,592 Non-cash investing and financing activities were as follows: Inventories transferred to property and equipment, attributable to operating leases, net $ 72,132 $ 116,978 Trade payable due to related party payable in common stock $ 469,450 $ - Supplemental Disclosures Income taxes paid $ 4,111 $ 2,113 The accompanying notes are an integral part of these consolidated condensed financial statements. Page 5 Vasomedical, Inc. and Subsidiaries NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) February 28, 2010 NOTE A - ORGANIZATION AND PLAN OF OPERATIONS Vasomedical, Inc. was incorporated in Delaware in July 1987. Unless the context requires otherwise, all references to “we”, “our”, “us”, “Company”, “registrant”, “Vasomedical” or “management” refer to Vasomedical, Inc. and its subsidiaries. Since 1995, we have been primarily engaged in designing, manufacturing, marketing and supporting EECP® enhanced external counterpulsation systems based on our unique proprietary technology currently indicated for use in cases of stable or unstable angina (i.e., chest pain), congestive heart failure (CHF), acute myocardial infarction (i.e., heart attack, (MI)) and cardiogenic shock. NOTE B – RESTATEMENT At February 28, 2010 we determined that our inventory allowance could be reduced by approximately $96,000 due to changed facts and assumptions about certain items in inventory and such amount was credited to cost of goods sold and increased net income.We have subsequently determined that such change to the inventory allowance should be credited to cost of goods sold as the related items are sold and not all at once.Accordingly, recognition of the indicated reduction in our inventory allowance, approximately $96,000, is now deferred until such goods are sold.The restatement had no cash effect on the Company's statement of cash flows for the nine-month period ending February 28, 2010. The effect of this change increases net loss and net loss per share as follows: Nine months ended February 28, 2010 Three months ended February 28, 2010 Net loss, as originally reported $ (205,407 ) $ (7,363 ) Restore inventory valuation (96,208 ) (96,208 ) Net loss, as restated (301,615 ) (103,571 ) Net loss per common share, basic and diluted, as originally reported $ 0.00 $ 0.00 Restore inventory valuation $ 0.00 $ 0.00 Net loss per common share, basic and diluted, as restated $ 0.00 $ 0.00 The effect of this change is also to decrease total assets and increase stockholders’ deficit at February 28, 2010 as follows: February 28, 2010 Stockholders’ Total Equity Assets As originally reported $ 1,383,273 $ 4,166,607 Restore inventory valuation (96,208 ) (96,208 ) As restated $ 1,287,065 $ 4,070,399 NOTE C - BASIS OF PRESENTATION AND CRITICAL ACCOUNTING POLICIES Basis of Presentation and Use of Estimates The accompanying consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") and pursuant to the accounting and disclosure rules and regulations of the Securities and Exchange Commission (the "SEC"). Certain information and disclosures normally included in the consolidated condensed financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to such rules and regulations. Accordingly, these consolidated condensed financial statements should be read in connection with the audited consolidated financial statements and related notes thereto included in the Company's Annual Report for the year ended May 31, 2009, as filed with the SEC on Form 10-K. These consolidated condensed financial statements include the accounts of the Company over which it exercises control. In the opinion of management, the accompanying consolidated condensed financial statements reflect all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of interim results for the Company. The results of operations for any interim period are not necessarily indicative of results to be expected for the full year. Page 6 Vasomedical, Inc. and Subsidiaries NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) February 28, 2010 The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the consolidated condensed financial statements, the disclosure of contingent assets and liabilities in the consolidated condensed financial statements and the accompanying notes, and the reported amounts of revenue and expenses and cash flows during the periods presented. Actual amounts and results could differ from those estimates. The estimates the Company makes are based on historical factors, current circumstances and the experience and judgment of the Company's management. The Company evaluates its assumptions and estimates on an ongoing basis and may employ third party experts to assist in the Company's evaluations. Reclassification Certain prior period account balances have been reclassified to conform to current reporting formats. Critical Accounting Policies Note B of the Notes to Consolidated Financial Statements, included in the Annual Report on Form 10-K for the year ended May 31, 2009, includes a summary of the critical accounting policies used in the preparation of consolidated financial statements.The following policies are effective as of June 1, 2009 and have been implemented by the Company for the nine months ended February 28, 2010. Effective June 1, 2009, the Company implemented Accounting Standards Codification (“ASC”) 810, formally Financial Accounting Standards Board (“FASB”) SFAS No. 160, "Noncontrolling Interests in Consolidated Financial Statements", which changes the way the consolidated income statement is presented. It requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the noncontrolling interest.It also requires disclosure, on the face of the consolidated statement of income, of the amounts of consolidated net income attributable to the parent and to the noncontrolling interest.Previously, net income attributable to the noncontrolling interest generally was reported as an expense or other deduction in arriving at consolidated net income.It also was often presented in combination with other financial statement amounts. Effective June 1, 2009, the Company implemented ASC 825, formally FASB Staff Position (“FSP”) SFAS No.107-1 and Accounting Principles Board (“APB”) Opinion No.28-1 (“APB No.28-1”), “Interim Disclosures about Fair Value of Financial Instruments,” which amends SFAS No.107, “Disclosures about Fair Value of Financial Instruments.”The ASC requires disclosures about the fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. Effective June 1, 2009, the Company implemented ASC 855, formally FASB Statement of Financial Accounting Standards (“SFAS”) No.165, “Subsequent Events” (“SFAS 165”). This standard is intended to establish general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. Specifically, this standard sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. Page 7 Vasomedical, Inc. and Subsidiaries NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) February 28, 2010 NOTE D - LIQUIDITY During the last several years, the Company has incurred operating losses. The Company has attempted to halt the trend of declining revenue by: (i) expanding their international market by enlisting new distributors in new markets, (ii) expanding their domestic sales force with the addition of new personnel and independent representatives, and (iii) diversifying its product line and intends to introduce new products in the near future.Additionally, the Company is also in the process of introducing e-commerce to its website. The Company has also reduced operating costs by reducing personnel and related benefit costs, professional fees, business operating expenses, and renegotiated contract terms for leases and services. Based on projections and other information available to the Company, the Company believes that it will have sufficient working capital to continue operations through at least February 28, 2011. NOTE E – STOCK-BASED COMPENSATION The Company complies with U.S.GAAP which requires all share-based awards to employees, including grants of employee stock options, to be recognized in the consolidated condensed financial statements based on their estimated fair values. During the nine-month period ended February 28, 2010, the Company’s Board of Directors granted non-qualified stock options of 200,000 shares to one outside director and 250,000 shares to one officer. These options vested immediately upon grant and have a period of five years. During the nine-month period ended February 28, 2010, the Company’s Board of Directors did not grant any shares of common stock to employees, outside directors, or outside consultants. Stock-based compensation expense recognized under U.S.GAAP was $27,404 and $141,357 for the nine months ended February 28, 2010 and 2009, respectively.These expenses are included in selling, general, and administrative in the consolidated condensed statements of operations.The stock-based compensation expenses for such period reflect share-based awards outstanding during such period, including awards granted both prior and during such period. For purposes of estimating the fair value of each option on the date of grant, the Company utilized the Black-Scholes option-pricing model.The Black-Scholes option-pricing model was developed for use in estimating the fair value of share-based awards. The Black-Scholes option pricing model requires the input of highly subjective assumptions including the expected stock price volatility. Because the Company’s employee stock options have characteristics significantly different from those of traded options and because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of its employee stock options. Share-based awards issued to non-employees in exchange for goods, fees and services are accounted for under the fair value-based method of U.S.GAAP. The following assumptions were used to calculate the fair value of stock options granted during the three and nine months ended February 28, 2010: Expected dividend yield 0.00% Average risk free interest rate 2.24% Expected life 5 years Expected volatility 102.31% Page 8 Vasomedical, Inc. and Subsidiaries NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) February 28, 2010 NOTE F – LOSS PER COMMON SHARE Basic loss per common share is computed as loss applicable to common stockholders divided by the weighted-average number of common shares outstanding for the period.Diluted loss per common share reflects the potential dilution that could occur if securities or other contracts to issue common shares were exercised or converted to common stock. Stock options and warrants, in accordance with the following table, were excluded from the computation of diluted loss per share for the nine and three months ended February 28, 2010 and February 28, 2009. February 28, 2010 February 28, 2009 Stock options Warrants NOTE G – FAIR VALUE MEASUREMENTS The Company’s assets recorded at fair value have been categorized based upon a fair value hierarchy in accordance with U.S.GAAP. The following table presents information about the Company’s assets and liabilities measured at fair value as of February 28, 2010: Quoted Prices Significant in Active Other Significant Balances Markets for Observable Unobservable as of Identical Assets Inputs Inputs February 28, (Level 1) (Level 2) (Level 3) Assets Cash equivalents invested in money market fund (included in cash and cash equivalents) $ $
